DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 16, 18-19, 21-22, 26-29, 34, 42-43 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 43 recites the limitation "the emitted waves" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the locations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the emitted waves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the locations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 18, 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoop (U.S. Patent No. 3782177) in view of Hsu (U.S. Patent No. 4018084).
Regarding claim 1, Hoop teaches a system, comprising: one or more electrical spark generating components (All the components in Fig.1), configured to generate one or more sparks at a metallic portion of a structure (Column 6, line 44 to column 7, line 2); one or more contact or non-contact sensors (Figs.1-5, 76) configured to sense the emitted waves in the structure; and one or more processors configured to, based on signals corresponding to the emitted waves as sensed by the sensors, determine physical characteristics of the structure (Column 6, line 44 to column 7, line 2).
Hoop is silent about simulate acoustic emission in the structure.
Hsu teaches simulate acoustic emission in the structure (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hoop’s device to simulate acoustic emission because it would allow Hoop’s device to be used to calibrate acoustic emission sensor.
Regarding claim 2, Hoop teaches wherein determining the physical characteristics of the structure comprises determining if the structure contains one or more defects (Abstract).
Regarding claim 3, Hoop teaches a controller coupled to the one or more spark generating components and configured to control times at which the sparks are generated (Column 4, lines 56-61).
Regarding claim 4, Hoop teaches wherein the one or more electrical spark generating components are separated from contact with the structure (Column 6, line 44 to column 7, line 2).
Regarding claim 5, Hoop teaches wherein the one or more spark generating components comprise electrodes configured to discharge electricity to the structure to generate the one or more sparks (Column 6, line 44 to column 7, line 2).
Regarding claim 8, Hoop teaches wherein the electrical spark generating components are coupled to circuitry configured to select respective voltage and current for the one or more sparks (Column 4, lines 13-41).
Regarding claim 10, Hoop teaches wherein the one or more electrical spark generating components are configured to generate a plurality of sparks simultaneously or separated by a selected time delay between about 0 and 250 microseconds (Column 4, lines 13-41, a time delay of 0 microsecond means there is no delay).
Regarding claim 18, Hoop teaches wherein the one or more sparks are generated such as to simulate one of a symmetric guided ultrasonic wave mode or an antisymmetric guided ultrasonic wave mode (Fig.4, 68).
Regarding claim 22, the combination of Hoop and Hsu teaches all the features of claim 1 as outlined above, Hoop further teaches the electrical spark generating components (All the components in Fig.1) and sensors (Fig.4, 66) do not contact the structure when in use (As shown in Fig.4).
The combination of Hoop and Hsu is silent about the one or more electrical spark generating components and the one or more sensors are provided in a contained portable device.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Hoop’s electrical spark generating components and sensors portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
Regarding claim 26, the combination of Hoop and Hsu teaches all the features of claim 22 as outlined above, Hoop further teaches wherein the device is configured to perform nondestructive testing for a structure (Abstract).
The combination of Hoop and Hsu is silent about the contained portable device.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Hoop’s device portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
Regarding claim 27, Hoop teaches a method, comprising: generating, at a structure, one or more electrical sparks; using one or more sensors, sensing the emitted waves in the structure; and determining, based on signals corresponding to the emitted waves as sensed by the sensors, one or more physical characteristics of the structure (Abstract and column 6, line 44 to column 7, line 2).
Hoop is silent about simulate acoustic emission in the structure.
Hsu teaches simulate acoustic emission in the structure (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hoop’s device to simulate acoustic emission because it would allow Hoop’s device to be used to calibrate acoustic emission sensor.
Regarding claim 28, Hoop teaches wherein determining the physical characteristics of the structure comprises determining if the structure contains one or more defects (Abstract).

Claims 6-7, 11, 16, 19, 29, 34 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hoop (U.S. Patent No. 3782177) in view of Hsu (U.S. Patent No. 4018084) and Borigo et al. (U.S. Publication No. 20150073729).
Regarding claim 6, the combination of Hoop and Hsu teaches all the features of claim 2 as outlined above, the combination of Hoop and Hsu is silent about wherein the one or more processors are configured to, based on the signals corresponding to the sensed emitted waves, determine the locations of the one or more defects.
Borigo teaches wherein the one or more processors are configured to, based on the signals corresponding to the sensed emitted waves, determine the locations of the one or more defects (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hoop’s system to determine the location of defects in Hoop’s test specimen because it would allow a user to know the location of the defects on Hoop’s test specimen.
Regarding claim 7, the combination of Hoop and Hsu teaches all the features of claim 2 as outlined above, the combination of Hoop and Hsu is silent about wherein the one or more defects comprise corrosion or cracking.
Borigo teaches wherein the one or more defects comprise corrosion or cracking (Paragraphs 75-76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hoop’s system to detect corrosion in Hoop’s test specimen because it would allow a user to know the corrosion condition of Hoop’s test specimen.
Regarding claim 11, the combination of Hoop and Hsu teaches all the features of claim 1 as outlined above, the combination of Hoop and Hsu is silent about wherein the one or more electrical spark generating components are placed at different locations from one another at the structure.
Borigo teaches transducers are placed at different locations from one another at the structure (Paragraphs 105-107).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place a plurality of Hoop’s spark generators at different locations on a test structure because in would increase accuracy of defect detection.
Regarding claim 16, the combination of Hoop and Hsu teaches all the features of claim 1 as outlined above, Hoop further teaches wherein the structure comprises a metallic plate at which the one or more sparks are generated, wherein the metallic plate has an edge (Column 6, line 44 to column 7, line 2, also Figs.4-5 show the test specimen is a plate).
The combination of Hoop and Hsu is silent about wherein one or more spark generating components are placed at the edge and are configured to excite guided ultrasonic waves.
Borigo teaches transducers are placed at the edge and are configured to excite guided ultrasonic waves (Paragraphs 105-108).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place Hoop’s spark generator at the edge of Hoop’s plate because in would cover the entire area of Hoop’s plate and increase accuracy of defect detection.
Regarding claim 19, the combination of Hoop and Hsu teaches all the features of claim 18 as outlined above, the combination of Hoop and Hsu is silent about wherein the one or more electrical spark generators include two or more electrical spark generators, wherein two of the two or more electrical spark generators are provided at symmetric locations on two opposing sides of the structure.
Borigo teaches transducers are provided at symmetric locations on two opposing sides of the structure (As shown in Figs.8-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place Hoop’s spark generator at symmetric locations on two opposing sides of Hoop’s test specimen because in would increase accuracy of defect detection.
Regarding claim 29, the combination of Hoop and Hsu teaches all the features of claim 27 as outlined above, the combination of Hoop and Hsu is silent about determining, based on the signals, the location of the one or more defects.
Borigo teaches determining, based on the signals, the location of the one or more defects (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the location of defects in Hoop’s test specimen because it would allow a user to know the location of the defects.
Regarding claim 34, the combination of Hoop and Hsu teaches all the features of claim 27 as outlined above, the combination of Hoop and Hsu is silent about wherein the one or more sparks are generated by a respective plurality of electrical spark generators placed at different locations from one another at the structure.
Borigo teaches transducers are placed at different locations from one another at the structure (Paragraphs 105-107).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place a plurality of Hoop’s spark generators at different locations on a test structure because in would increase accuracy of defect detection.
Regarding claim 42, the combination of Hoop and Hsu teaches all the features of claim 27 as outlined above, Hoop further teaches wherein the structure comprises a metallic plate having an edge (Column 6, line 44 to column 7, line 2, also Figs.4-5 show the test specimen is a plate).
The combination of Hoop and Hsu is silent about stimulating acoustic emission on the edge of the plate to excite guided ultrasonic waves.
Borigo teaches stimulating acoustic emission on the edge of the plate to excite guided ultrasonic waves (Paragraphs 105-108).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place Hoop’s spark generator at the edge of Hoop’s plate because in would cover the entire area of Hoop’s plate and increase accuracy of defect detection.
Regarding claim 43, the combination of Hoop and Hsu teaches all the features of claim 27 as outlined above, Hoop further teaches wherein the one or more sparks are generated such as to simulate one of a symmetric guided ultrasonic wave mode or an antisymmetric guided ultrasonic wave mode (Fig.4, 68).
The combination of Hoop and Hsu is silent about wherein the one or more electrical spark generators include two or more electrical spark generators, wherein simulating the symmetric guided ultrasonic wave mode comprises providing two of the two one or more electrical spark generators at symmetric locations on two opposing sides of the structure.
Borigo teaches wherein the one or more generators include two or more generators, wherein simulating the symmetric guided ultrasonic wave mode comprises providing two of the two one or more generators at symmetric locations on two opposing sides of the structure (As shown in Figs.8-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place Hoop’s spark generator at symmetric locations on two opposing sides of Hoop’s test specimen because in would increase accuracy of defect detection.

Claims 21 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hoop (U.S. Patent No. 3782177) in view of Hsu (U.S. Patent No. 4018084) and Ke et al. (“Compressing Sensing Based Source Localization for Controlled Acoustic Signals Using Distributed Microphone Arrays”, see attached publication).
Regarding claim 21, the combination of Hoop and Hsu teaches all the features of claim 1 as outlined above, the combination of Hoop and Hsu is silent about wherein the one or more processors are configured to localize acoustic emission sources using one or more sparse reconstruction functions.
Ke teaches wherein the one or more processors are configured to localize acoustic emission sources using one or more sparse reconstruction functions (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use sparse reconstruction to localize acoustice emission sources because it would enhance the accuracy of sound source localization in noisy and reverberant environments.
Regarding claim 46, the combination of Hoop and Hsu teaches all the features of claim 27 as outlined above, the combination of Hoop and Hsu is silent about localizing acoustic emission sources using one or more sparse reconstruction functions.
Ke teaches localizing acoustic emission sources using one or more sparse reconstruction functions (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use sparse reconstruction to localize acoustice emission sources because it would enhance the accuracy of sound source localization in noisy and reverberant environments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861